Per Curiam,
The record in this case shows that, after due hearing, the petitioner’s application for a retail liquor license was refused. The learned judge says - in his opinion: “Taking into consideration our personal knowledge and information in this case, as we are required to do in most applications, we have determined that another licensed place in Sunbury is unnecessary and therefore refuse the license.”
The reason assigned for the action of the court is a legal reason, and that the judge may act on his personal knowledge is too well decided to be open to argument.
The order is affirmed at the costs of the appellant.